DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1 recites “encoding  a sound field representation of an as SR, input signal describing …” which should be -- encoding  a sound field representation of a SR[[,]] input signal describing …--. Claim 1 further recites “…; performing …; and generating …; and inserting SR metadata …” which should be --…; performing …; Claim 1 further recites “determine joint object coding parameters for …” which should be -- determine joint object coding parameters as JOC parameters for …-- and later in dependent claims such as claims 3-4, either using the --JOC parameters-- or --the joint object coding parameters-- to replace “the joint coding parameters, notably the JOC parameters” as recited in claim 3-4. Claims 2-13 are objected due to the dependencies to claim 1.
Claim 3 further recites “wherein the joint coding parameters, notable the JOC parameters” and “enabling the upmix of the down mix signal” which should be -- wherein the object coding parametersas JOC parameters -- and -- enabling the upmixing of the SR down mix signal --, respectively. Claim 3 further recites “enabling the reconstruction of a covariance of …” which should be -- enabling a reconstruction of a covariance of …--. Claim 3 further recites “the joint coding parameters, notably the JOC parameters” which shall be -- the joint coding parameters, notably the JOC parameters -- in order to avoid a narrow and a broader features recited in the same claim, i.e., potential 112(b) issue.
Claim 4 further recites “subband signals for each object signal” which should be -- subband signals for each of the object signals--. Claim 4 further recites “determining the joint coding parameters” which should be -- determining the joint object coding parameters --. Claim 4 further recites “based on the subband signals of the plurality of object signals” which should be -- based on the plurality of subband signals of the 
Claim 8 recites “within each of the plurality of subbands” which should be - within each of the plurality of SR subbands ---.
Claim 14 is objected for the at least similar reason as described in claim 1 above since claim 14 recited similar deficient feature as recited in claim 1. Similarly to claim 1, it is recommended to use --joint object coding parameters as JOC parameters-- so that “the joint coding parameters, notably the JOC parameter” in claim 16 can be replaced with --the JOC parameters--. Claims 15-19 are objected due to the dependencies to claim 14.
Claim 20 is objected for the at least similar reason as described in claim 1 above since claim 20 recited similar deficient feature as recited in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 11, 14-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites “the residual signal comprises an SR signal, notably a first-order ambisonics signal” which is confusing (should be --a SR signal--) because it is unclear whether “the residual signal” comprises “a SR signal” (should --a SR signal--, other than “an SR signal”) which considered as broader limitation or “a first-order ambisonics signal” which considered as a narrower limitation and it is confusing because it is unclear whether the broader limitation “a SR signal” or the narrower limitation “a first-order ambisonics signal” is comprised in “the residual signal” and thus, renders claim indefinite.
Claim 11 is rejected for the at least similar reason as described in claim 5 above since claim 11 recited the similar deficient feature as recited in claim 5. For example, claim 11 recites “an SR signal, notably the SR input signal” which is confusing because it is unclear whether the broader limitation “an SR signal” or the narrower limitation “the SR input signal” should be in claim 11.
Claim 14 recites “for decoding a bitstream indicative of a …, the bitstream comprising downmix data indicative of a reconstructed downmix signal and joint object coding parameters, the method comprising: upmixing the reconstructed downmix signal …; deriving SR metadata Note: it appears to be missing critical steps in claim 14, about a way to reconstruct downmix signal and joint object coding parameter from receiving a bitstream and wherein claim 14 merely recites “reconstructed downmix signal” and “joint object coding parameters” as claim preamble and mere “indicative” in bitstream, and thus, it would be potentially missing potential critical features in claim 14 under 35 U.S.C. 112(a). In addition,  Claims 15-19 are rejected due to the dependencies to claim 14.
Claim 15 is further rejected for the at least similar reason as described in claim 5 above since claim 15 recited the similar deficient feature as recited in claim 5. For example, claim 15 recites “into a subband domain, notably a QMF domain or a FFT-based transform domain” and wherein the notably herein is considered as same phrase “such as”, “for example”, “specially” or “especially”, etc.
Claim 20 recites a preamble “An encoding device configured to …; wherein the encoding device is configured to extract one or more …; determine a residual signal …; downmix the SR input signal …; perform joint object coding of …; generate a bitstream based on ….” which is confusing because it is unclear what claim 20 is intended to claim for intelligent protection because claim 20 recited only a preamble with no claim body at all and thus, renders claim indefinite. 
Claim 21 is rejected for the at least similar reasons described in claim 20 above since claim 21 recited the similar deficient features as recited in claim 20. For example, claim 21 only recites a claim preamble “A decoding device” with no claim body at al.

Allowable Subject Matter
Claims 1-13 would be allowable over the prior art of record if certain amendment is dedicated to overcome claim objections as set forth above, because the prior art of record as the closest prior arts, including 
US 20150356978 A1 by Kickins et al, which disclosed an audio encoding and an audio decoding system and method and wherein one or more audio objects and associated metadata represented by the disclosed “scene map” recording audio object type, position relative to the recording microphone array, are extracted from received B-format scene-based audio signal (WXY) as multichannel input audio signal and wherein the one or more audio objects can be active talkers in a teleconference environment, and metadata indicating; a residual signal is also determined according to the multichannel audio input signal and audio object (using parameters K to rotate input majority signal to generate rotated mono signal E1 on a specific audio object 
US 20160133267 A1 by Adami et al, which disclosed audio encoding and decoding method and apparatus and wherein the audio encoding perform an audio object extraction preprocessing from the received audio objects with associated metadata and received audio channels signals, bypassing audio object if the received encoded stream is detected to have no encoded audio object, and otherwise, perform mixing the channel signals and object signals for further downmix and encoding (fig. 1),
US 20150194158 A1 by Oh et al, which disclosed au audio signal processing to perform grouping the related input channels into a cluster or audio object (fig. 4), performing downmix processing of the grouped cluster signals, generating residual signals indicating the difference between the original audio objects and the reconstructed audio objects, and encoding the audio object metadata, residual signal, and insert the grouping information into the generated bitstream,
“Compressing HOA of Multizone Soundfield” by Panji Setiawan, etc., (IDS filed on October 2, 2020) which disclosed an 3D audio signal encoding and decoding method, wherein the audio data represented as Higher Order Ambisonic format are first transformed into B-format, using conventional audio codec to compress the B-format for efficiency coding with low coding rate requirement, and at the decoder side, a reverse processing is performed,
US 20120114126 A1 by Thiergart et al, which teaches an B-format audio signal processing apparatus and method and wherein the multichannel B-format input audio signal are downmixed to generate downmix signal(s), downmix power estimation, and direction, diffuseness and/or 
“Digital Audio Compression AC-4 Standard; Part 2: Immersive and Personalized audio” by ETSI Draft Specification; 103 190-2, IDS submitted on October 2, 2020, which disclosed encoding and decoding standards for decoding AC-4 formatted bitstream and wherein a joint object coding A-JOC is applied to audio object for compression based on JOC side information, but no residual signal is generated and joint coded, etc.,
 However, there is at least a difference between the closest prior arts and the claimed invention is that the closest prior arts fail to include features comprising: “
… performing joint object coding of the one or more audio objects and the residual signal to determine joint object coding parameters for enabling upmixing of the SR downmix signal to one or more reconstructed audio objects corresponding to the one or more audio objects and to a reconstructed residual signal corresponding to the residual signal; generating a bitstream based on the SR downmix signal and the joint objet coding parameters; and inserting SR metadata indicative of a format and/or of a number of channels of the SR input signal into the bitstream” as claimed in claim 1 and combined other claimed features as a whole in claim 1.
For at least the reasons listed above, the dependent claims 2-13 are in condition for allowance if amendment is dedicated to overcome claim objections and the rejection under 35 U.S.C. 112(b), as set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Examiner Comments

With respect to claims 14-21, there are 112(b) and potential 112(a) issues, and as well claim objection issues as set forth above, which causes confusions in scope limitation by limitation and thus, it is noted that, as best understood in view of the claim rejection under 35 USC 112(b) and potential 35 USC 112(a), a prior art search has been conducted by the examiner, which is recorded in attached PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/